Citation Nr: 1807706	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a right leg disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to July 1976.  This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

By way of procedural history, a January 2004 rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for a right leg disability.  In November 2015, the Board reopened a claim for service connection for a right leg disability, including under the provisions of 38 U.S.C. § 1151, and remanded the matter for a VA examination.  In September 2016, the Board again remanded the matter because there was no substantial compliance with the November 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Upon remand, the requested VA examination was provided, and the Agency of Original Jurisdiction (AOJ) granted service connection for a right leg disability (as right lower extremity radiculopathy).  See December 2016 rating decision.  The remaining issue of entitlement to compensation under 38 U.S.C. § 1151 for a right leg disability has been properly returned to the Board for appellate consideration.  See Stegall, 11 Vet. App. 268. 



FINDING OF FACT

The AOJ grant of service connection for a right leg disability (right lower extremity radiculopathy) is a complete grant of the benefits sought on appeal.


CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C. § 1151 for a right leg disability is rendered moot by the grant of service connection for the same right leg disability (right lower extremity radiculopathy).  38 U.S.C. §§ 1151, 7104 (West 2014); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  In light of the AOJ grant of service connection for a right leg disability, the claim of entitlement to compensation under 38 U.S.C. § 1151 for the same right leg disability is moot, as discussed below.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Entitlement to Compensation Under 38 U.S.C. § 1151 for Right Leg Disability

The Veteran seeks compensation pursuant to pursuant to 38 U.S.C. § 1151 for a right leg disability.  Compensation pursuant to 38 U.S.C. § 1151 is awarded for a qualifying additional disability in the same manner as if such additional disability was service-connected.  See 38 U.S.C. § 1151.  As noted above, service connection has been granted for the Veteran's right leg disability (right lower extremity radiculopathy), and there is no evidence of any additional disability other than right lower extremity radiculopathy for which compensation benefits under 38 U.S.C. § 1151 may be granted.  See, e.g., December 2016 VA examination report.  As such, because service connection has been established, this is a complete grant of the benefit sought on appeal in this decision. 

Furthermore, the date of receipt of the application which initiated the service connection claim is concurrent with the date in which the Veteran filed the 38 U.S.C. § 1151 claim.  The grant of service connection for the right leg disability is an equal benefit as that sought by the 38 U.S.C. § 1151 claim; therefore, there no longer remains any controversy or justiciable claim as regards the matter of the entitlement to compensation under 38 U.S.C. § 1151 for the right leg disability currently before the Board.  Based on the foregoing, the claim of entitlement to compensation under 38 U.S.C. § 1151 for a right leg disability is moot, requiring dismissal of this aspect of the Veteran's appeal.  See 38 U.S.C. § 7104 (West 2014).


ORDER

The appeal for compensation under 38 U.S.C. § 1151 for a right leg disability, having been rendered moot, is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


